DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22nd, 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumagai et al (U.S. Patent Publication No. 20080306432), hereinafter Kumagai.

Regarding claim 3, Kumagai teaches a mounting mechanism capable of use with a cutting blade that includes an annular blade main body having an outer circumference serving as a cutting edge and a central through-hole, and three or more flexible circumferential protrusions formed integrally with the annular blade main body and projecting from an inner circumference of the central through-hole toward the center in a diametrical direction, the mounting mechanism comprising: 
	a fixed flange including a blade mounting portion fixed to a distal end of a spindle of a cutting apparatus (mount boss 52, see fig. 2) and having a male thread on an outer circumference thereof (threads 522, see fig. 2) and a flange portion formed integrally with the blade mounting portion behind the blade mounting portion (flange 51, see fig. 2), the flange portion having a smooth uniform surface along an entire face of the flange portion (contact member 50, see fig. 3.),
	a removable flange (blade grip flange 6) configured to be mounted on the blade mounting portion and having a body portion(not separately labeled, see fig. 3) and a face portion (62, see fig. 3) protruding from the body portion, the face portion being configured so as to cooperate with the face of the flange portion of the fixed flange to sandwich therebetween a cutting blade mounted on the blade mounting portion of the fixed flange and to create a space between the body portion and the cutting blade (space 63, see fig. 3); and 
	a fixation nut configured to be screwed with the male thread of the fixed flange such that the cutting blade is sandwiched and fixed between the flange portion of the fixed flange and the face portion of the removable flange (second fastening nut 72, see fig. 3), 
	wherein, if the fixation nut is screwed with the male thread of the fixed flange and is tightened, then the inner circumferential protrusions are pressed against and deformed by the blade mounting portion to be directed into the space created by the face portion of the removable flange, and the annular blade main body is supported by the inner circumferential protrusions (the mounting mechanism is capable of performing the described task, see fig. 3).
claim 7, Kumagai teaches the mounting mechanism according to claim 3, wherein the face portion of the removable flange has a smooth uniform surface along an entire face of the face portion (contact member 60, see fig. 3).

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Momosaki (U.S. Patent Publication No. 20070167119).
Regarding claim 8, Momosaki teaches a cutting blade of an annular shape for being mounted on
a fixed flange having a cylindrical blade mounting portion fixed to a distal end of a spindle, comprising: an annular blade main body having an outer circumference serving as a cutting edge (circular saw blade, see Momosaki paragraph [0001]) and a single through-hole that has a diameter greater than a uniform outer diameter of the blade mounting portion having a uniform cylindrical surface and in which the blade mounting portion is to be fitted (tool element mounting bore 20 is the only through-hole that has a diameter greater than a uniform outer diameter of the blade mounting portion); and 
three or more flexible inner circumferential protrusions that project from an inner circumference of the through-hole toward the center in a diametrical direction and contact at extremities thereof with the blade mounting portion fitted in the through-hole to support the blade main body (deformable projections 24), 
	wherein as viewed in plan, a circle interconnecting the extremities of the inner circumferential protrusions and a circle defined by the outer circumference of the blade main body are formed concentrically, and when the cutting blade is mounted on the fixed flange, the inner circumferential protrusions are configured to be deformed by pressure contact with the uniform cylindrical surface of the blade mounting portion into which the cutting blade is fitted to allow the fitting of the cutting blade .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Momosaki.
Regarding claim 1, Momosaki teaches a cutting blade of an annular shape for being mounted on a fixed flange having a cylindrical blade mounting portion fixed to a distal end of a spindle, comprising:	
	an annular blade main body (tool element 14 may comprise a cut-off wheel, see paragraph [0021]) having an outer circumference serving as a cutting edge (cut-off wheel assembly has a cutting edge on outer circumference), 
	a central through-hole that has a diameter greater than a uniform outer diameter of the blade mounting portion having a uniform cylindrical surface and in which the blade mounting portion is to be fitted (mounting bore 20); and 
	three or more flexible inner circumferential protrusions that project from an inner circumference of the central through-hole toward the center in a diametrical direction and contact at 
Momosaki does not teach that the body has an uninterrupted surface extending from the central through-hole to the outer circumference, as the holes in projections (24) interrupt the surface.
However, an alternate embodiment of Momosaki teaches projections that flex without the use of a bore in the process of mounting (see paragraph [0028]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Momosaki and produce a version of the projection/flange elements designed to flex without the inclusion of a bore, thereby creating an uninterrupted surface extending form the central through-hole to the outer circumference. Doing so would be obvious as the simple substitution of one known element for another to obtain predictable results. The first embodiment of Momosaki only differs due to the presence of bores, another embodiment teaches the flexure of flanges without the presence of a bore, and the substitution of a flange with a bore for one without a bore would have be simple to make with predictable results for a person having ordinary skill in the art.
Regarding claim 4, Momosaki teaches protrusions formed in a semicircular shape (protrusions 24, see Momosaki fig.3), not triangular, but it would be obvious to try protrusions formed in a triangle shape. There are a finite number of suitable shapes for the protrusions, and a person having ordinary skill in the art would be motivated to try alternate shapes such as triangles with a reasonable expectation of success.
claim 5, Momosaki teaches the cutting blade according to claim 1, wherein the circumferential protrusions are formed in a semicircular shape (see Momosaki fig. 3, edges of protrusions are semicircular in shape). 
Regarding claim 6, Momosaki teaches protrusions formed in a semicircular shape (protrusions 24, see Momosaki fig.3), not trapezoidal, but it would be obvious to try protrusions formed in a trapezoidal shape. There are a finite number of suitable shapes for the protrusions, and a person having ordinary skill in the art would be motivated to try alternate shapes such as trapezoids with a reasonable expectation of success.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Momosaki as applied to claim 1 above, and further in view of Terada (U.S. Patent Publication No. 20030032384). 
Regarding claim 2, Momosaki teaches all the elements of claim 1 but does not teach that the blade main body is configured from an abrasive grain layer in which abrasive grains are fixed by bond, and the inner circumferential protrusions are formed from a bond layer that does not include abrasive grains. 
Terada teaches a grinding disc main body that is configured from an abrasive grain layer in which abrasive grains are fixed by bond (annular grinding portion 12 consists of abrasive grains bonded together with glassy bonds, see Terada fig. 1, paragraph [0033]), and the inner circumferential portion is formed from a bond layer that does not include abrasive grains (inner core portion 14, Fig. 1, contains thermoplastic resin, see Terada paragraph [0013], and glass fiber, see Terada paragraph [0015]). 
It would have been obvious to a person having ordinary skill in the art to have modified Momosaki to incorporate the teachings of Terada and to provide a cutting blade main body disk with an abrasive grain layer in which abrasive grains are fixed by bond and an inner layer in which the circumferential protrusions are formed from a bond layer that does not include abrasive grains. Doing so 
Response to Arguments
Applicant’s arguments, see page 6, filed April 13th, 2021, with respect to the rejections of claim 1 under U.S.C. 102(a) as well as claims 2 and 4-6 under U.S.C. 103 as depending from an allowable claim have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of U.S.C. 103. The previously cited embodiment of Momosaki does not disclose an uninterrupted surface extending from the central through-hole, including bores to improve the ability of the projections to flex. However, it includes an alternate embodiment which teaches projections that flex in the absence of bores (see Momosaki paragraph [0028]). Consequently, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Momosaki and produce a cutting wheel that has an uninterrupted surface extending form the central through-hole to the outer circumference. Examiner would like to note that the language of the claim recites “an uninterrupted surface” not “an uninterrupted surface area” as cited by applicant in arguments. Had applicant amended the claim using “surface area”, the rejection under 102 would stand, as the first embodiment of Momosaki does teach uninterrupted surface areas extending from the central through hole to the outer circumference, specifically the areas between projections. These new grounds of rejection also apply to claims 2 and 4-6.
Applicant’s arguments, see pages 6 and 7, filed April 13th, 2021, with respect to the rejection of claim 3 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kumagai.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723